DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hilaris et al. (U.S. PG Pub # 20130075975) in view of Orlowski et al. (U.S. PG Pub # 20090194950).

Regarding claim 1, Hilaris discloses (fig 3A) a floating ring seal (164) for sealing on a rotating component (12’), comprising: 
a sealing body (body of 164),

Hilaris does not disclose
a locking mechanism which is arranged on the sealing ring carrier and is adapted to retain the sealing ring carrier on a housing.
However, Orlowski teaches a locking mechanism (8, fig 3A) which is arranged on the sealing ring carrier (4) and is adapted to retain the sealing ring carrier on a housing (8 are screws to retain 4 on 2).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide a locking mechanism of Orlowski between the sealing ring carrier and the housing of Hilaris to provide retention of the sealing ring carrier on the housing and to prevent rotation of the sealing ring carrier and the seal (Orlowski Para 0045).


Regarding claim 2, the combination of Hilaris and Orlowski discloses the floating ring seal, wherein the locking mechanism comprises a bolt (Orlowski - 8) with a head (Orlowski - head of 8).

Regarding claim 3, the combination of Hilaris and Orlowski discloses the floating ring seal, wherein the bolt (Orlowski - 8) is fixed in the seal ring carrier (Orlowski 8 fixed in 4).

Regarding claim 4, the combination of Hilaris and Orlowski discloses the floating ring seal, wherein the bolt is fixed in the seal ring carrier by means of a threaded connection (Orlowski - 8 fixed in 4 by threads of 4).

Regarding claim 5, the combination of Hilaris and Orlowski discloses the floating ring seal, further comprising a recess formed in the housing (Hilaris - recess in housing 111) for accommodating the sealing body (body of 164) and the seal ring carrier in a floating manner (Hilaris fig 3A, Para 0085).

Regarding claim 6, the combination of Hilaris and Orlowski discloses the floating ring seal, wherein a lateral notch (Orlowski notch with 8) for accommodating the locking mechanism is formed in the recess (Orlowski notch with 8 in the recess of 2).

Regarding claim 7, the combination of Hilaris and Orlowski discloses the floating ring seal, wherein the lateral notch is a longitudinal groove (Orlowski 8 is a longitudinal groove) or a cylindrical recess with a diameter which is larger than a dimension of the locking mechanism, in particular a diameter of the head of the locking mechanism (Orlowski – diameter of recess with 8 is larger than that of head of 8).

Regarding claim 8, the combination of Hilaris and Orlowski discloses the floating ring seal, wherein the sealing body is formed in one piece (body of 164) and comprises a first throttling area directed radially inward (as seen in examiner annotated fig 3D below of Hilaris), a second throttling area (as seen in examiner annotated fig 3D 

    PNG
    media_image1.png
    792
    979
    media_image1.png
    Greyscale

Regarding claim 9, the combination of Hilaris and Orlowski discloses the floating ring seal, wherein a first width of the first throttling area is smaller than or equal to a second width of the second throttling area (widths are equal as seen in examiner annotated fig 3D below of Hilaris).

Regarding claim 10, the combination of Hilaris and Orlowski discloses the floating ring seal, wherein the first groove has a groove width which is smaller than or equal to the first width and which is smaller than or equal to the second width (widths are equal as seen in examiner annotated fig 3D below of Hilaris).

Regarding claim 11, the combination of Hilaris and Orlowski discloses the floating ring seal, wherein the one-piece sealing body further comprises a third throttling area directed radially inward (as seen in examiner annotated fig 3D below of Hilaris), wherein a second groove is located in the axial direction of the floating ring seal between the third throttling area and the second throttling area (as seen in examiner annotated fig 3D below of Hilaris).

Regarding claim 12, the combination of Hilaris and Orlowski discloses a component arrangement comprising at least one floating ring seal and a rotating component (Hilaris 164 and 12’).

Regarding claim 13, the combination of Hilaris and Orlowski discloses the component arrangement, wherein a first gap height of a first throttling gap between the first throttling area and a surface of the rotating component remains constant and/or wherein a second gap height of a second throttling gap between the second throttling area and the surface of the rotating component remains constant (heights of throttling areas remain constant as seen in examiner annotated fig 3D below of Hilaris).

Regarding claim 14, the combination of Hilaris and Orlowski discloses the component arrangement, wherein the first gap height is the same as the second gap height (as seen in examiner annotated fig 3D below of Hilaris).

    PNG
    media_image1.png
    792
    979
    media_image1.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675